Title: From Thomas Jefferson to James Madison, 25 May 1784
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Philadelphia May 25. 1784.

Your favors of the 8th. and 15th. came to hand yesterday. I have this morning revised your former letters to see what commissions it would be best for me to execute here for you. In that of Feb. 17. you desire a recommendation of a fit bookseller in Paris and London. This certainly I can better do from the spot. In the mean time address yourself to me as your bookseller for either place, because at whichever I shall be I can easily order books to be sent you from the other. In the letter of March 16. you wish for any good books on the Droit public or constitutions of the several existing confederacies and on the Law of Nature and Nations. There are some books at Boinod’s on the first of these subjects but I have not time to examine them. I can do this so conveniently in Paris, get them on so much better terms, have them bound, and send them so speedily that I will refer the execution of this commission till I get there. Bynkershoeck and Wolfius I will also examine there and send you such parts of their works as I think you will like. Boinod will receive very soon the following books which he wrote for me. Should you chuse any of them you will write to him and he will send them to you.
Les troubles des pais bas de Grotius.
Wicquefort des ambassadeurs.
Memoires de l’Amerique.
Barrington’s miscellanies.
Scheele’s chemical observations on air and fire.
Whatever has been written on air or fire by Fontana, Priestly, Ingenhouse, Black, Irvine, or Crawford.
I have searched every bookshop in town this morning for Deane’s letters and Hawk’ abr’ Co. Lit. except Bell’s. It is in none of them. Pritchard had sold Zane’s copy. I shall examine Bell’s also before I leave town and if I get them they shall come with Blair’s lectures which I purchased for you of Aitken and have desired him to send to Richmond to the care of James Buchanan.
Mr. Zane is probably with you. Pray deliver my friendly compliments to him, tell him I have written three letters to him and find him unpunctual, having answered none of them. I am very anxious to receive the thermometrical trials I asked him to make in his cave. I wish they could be sent to me immediately to Paris. I could not get my notes printed here and therefore refer it till I shall cross  the water where I will have a few copies struck off and send you one. The assembly of N. York have made Payne the author of Common sense a present of a farm. Could you prevail on our assembly to do something for him. I think their quota of what ought to be given him would be 2000 guineas, or an inheritance worth 100 guineas a year. It would be peculiarly magnanimous in them to do it; because it would shew that no particular and smaller passion has suppressed the grateful impressions which his services have made on our minds. Did I ever inform you that Genl. Washington would accept the superintendance of the clearing the Patowm’ and Ohio, if put on a hopeful footing? Two vessels are arrived here in 24 and 25 days passage from London. They say the elections are going in favor of the ministry. Mrs. House is well and her lodgings well accustomed. Poor Mrs. Trist is in a situation which gives us much pain. Her husband is dead, and she without knowing it is proceeding down the Ohio and Missisipi in hopes of joining him. There is a possibility only that letters sent from hence may overtake her at the Falls of Ohio and recall her to this place. I am obliged to put a period here to my letter being desired to assist in a consultation on a very disagreeable affair. A Frenchman of obscure and worthless character having applied to Mr. Marbois to give him the Consular attestations to a falsehood and being refused, attacked him in the streets a day or two after and beat him much with his cane. The minister has taken up this daring insult and violation of the law of nations in the person of the Secretary to their embassy and demands him to be given up (being a subject of France) to be sent there for punishment. I doubt whether the laws of this state have provided either to punish him sufficiently here or to surrender him to be punished by his own sovereign: and the —— of this state is so indecisive that no defects of law will be supplied by any confidence of his in the justification of his assembly when they shall meet. They have not yet declared what they can or will do, and the scoundrel is going at large on bail, sending anonymous letters to the minister and Marbois with threats of assassination &c. if the prosecution be not discontinued. The affair is represented to Congress who will have the will but not the power to interpose. It will probably go next to France and bring on serious consequences, for god’s sake while this instance of the necessity of providing for the enforcement of the law of nations is fresh on men’s minds, introduce a bill which shall be effectual and satisf[act]ory on this subject. Consuls you will always have. Ministers may pass occasionally through our country. Members of Congress must pass  through it. Should Congress sit in or near the state, frequent instances of their members and public ministers entering the state may occur. I wish you every possible felicity and shall hope to hear from you frequently. I am with sincere esteem Dr. Sir Your friend & servt,

Th: Jefferson

